 

--------------------------------------------------------------------------------



Exhibit 10.11


LICENSE AGREEMENT
 
Between
 
Regeneca International Inc.
 
and
 
Vivakor Inc.
 


 
This agreement (“Agreement”) is made and entered into by and between Regeneca
International Inc., a Nevada corporation with principal offices in Irvine,
California, (“LICENSEE”) and Vivakor, Inc. a Nevada corporation with principal
offices in Coralville, Iowa, (“VIVAKOR”), collectively referred to as the
“Parties” and individually as a "Party."


WITNESSETH:


WHEREAS, VIVAKOR is the owner of a certain intellectual property related to
various nutraceutical formulations, including, but not limited to VivaBoost,  as
well as possible future formulations that may be developed by VIVAKOR for
LICENSEE; and


WHEREAS, VIVAKOR desires that such intellectual property be commercialized into
the consumer markets; and


WHEREAS, LICENSEE has represented that it has certain marketing, manufacturing
and financial capabilities, and that it shall commit itself to a thorough and
diligent program of development and commercialization of VIVAKOR’s intellectual
property into the consumer markets; and


WHEREAS, VIVAKOR is willing to grant to LICENSEE, and LICENSEE is willing to
accept, a license to use VIVAKOR’s intellectual property, upon the terms and
conditions set forth below.


NOW THEREFORE, in consideration of the mutual covenants and premises contained
in this Agreement, the receipt and sufficiency of which is acknowledged, the
Parties agree as follows:




ARTICLE I – DEFINITIONS


1.01
“LICENSED PRODUCT” shall mean any of VIVAKOR’s proprietary products or
technologies relating to the ingredients, production and manufacture of
VivaBoost, as well as possible future formulations and products that may be
developed by VIVAKOR for LICENSEE, including any products or technologies that
are made part of this AGREEMENT and become within the scope of trade secrets as
defined under the Uniform Trade Secrets Act or United States PATENT RIGHTS that
may be acquired in the future.  Such future formulations and products shall be
added to this Agreement through future written amendments as mutually agreed to
by the Parties.



1.02
“PATENT RIGHTS” shall mean each United States patent application filed for
protection of LICENSED PRODUCT; each patent issuing from the foregoing
applications; each divisional, continuation, or continuation-in-part application
of the foregoing United States applications; each equivalent patent application
in each country other than the United States which claims priority under such
applications; each patent issuing from the foregoing applications; and each
extension or reissue of such patents.

 
1.03 
“EFFECTIVE DATE” shall mean the date this Agreement has been executed by the
last Party.





1

--------------------------------------------------------------------------------






ARTICLE II - LICENSE GRANT


2.01
Grant. VIVAKOR grants to LICENSEE an exclusive license to use, and sell the
LICENSED PRODUCTS in the Distribution Territory, and to grant sublicenses of the
same scope, during the term of this Agreement.



2.02
Exclusive Distribution Agreement.  In addition to the grant for the exclusive
license of the LICENSED PRODUCT, LICENSEE shall be the exclusive distributor of
the LICENSED PRODUCT. As long as VIVAKOR is able to meet LICENSEE’s production
demand in a reasonable time frame, LICENSEE is required to purchase all LICENSED
PRODUCT from Vivakor.



2.03
Reservation. VIVAKOR reserves an irrevocable, nonexclusive, royalty-free right
to utilize any LICENSED PRODUCT for research and educational purposes only, and
not for commercial purposes or for the commercial benefit of third parties.

 
2.04
Distribution Territory. LICENSEE shall be the exclusive distributor of the
LICENSED PRODUCT in the direct-to-consumer markets (defined herein as internet
sales, network marketing, infomercial, radio, television shopping, print and
catalog markets) worldwide.







ARTICLE III – CONSIDERATION


3.01
License Fee. In consideration for the license granted in this Agreement,
LICENSEE shall make an initial payment to VIVAKOR of fifteen percent (15%) of
its issued and outstanding common shares as of the EFFECTIVE DATE.  Delivery of
stock certificate[s] for said shares must be delivered no later than thirty (30)
days following the EFFECTIVE DATE.  Failure to make this delivery within the
specified period shall cause this Agreement to immediately terminate.



3.02
LICENSEE shall purchase the LICENSED PRODUCT from VIVAKOR at the initial
purchase prices for LICENSED PRODUCT as set forth in Exhibit A. Prices may be
changed upon 90 days written notice.  In the event LICENSEE does not accept a
revised purchase price, it may give notice of its intent to modify this
Agreement to exclude the particular LICENSED PRODUCT and any related milestone
upon the price change.  This notice must be given within 30 days of receiving
notice of the price change from VIVAKOR.





ARTICLE IV –SUBLICENSES


4.01
Sublicenses. LICENSEE may grant sublicenses to third parties under such
conditions as it may arrange, as consistent with the terms of this Agreement,
with VIVAKOR’S prior written consent, which shall not be unreasonably withheld.
Upon requesting Vivakor’s consent, LICENSEE shall provide VIVAKOR with copy of
the sublicense agreement for review and Vivakor shall respond to LICENSEE within
five business days.



4.02
Sublicensee Consideration. Sublicensee will be required to purchase all
sublicensed products directly from LICENSEE.





ARTICLE V - LICENSEE RESPONSIBILITIES


5.01 
Milestones.  In accomplishing the commercialization under this Agreement,
LICENSEE has committed to the followings:

 
(a)  
LICENSEE agrees to purchase at least Five Million dollars ($5,000,000) of
LICENSED PRODUCT over the first Thirty Six (36) months of the term of this
Agreement.

 
(b)  
LICENSEE agrees to purchase at least Five Hundred-Thousand dollars ($500,000) of
LICENSED PRODUCT over the first Twelve (12) months of the term of this agreement
and at least One Million dollars ($1,000,000) of LICENSED PRODUCT over the first
Twenty Four (24) months of the term of this agreement.

 
(c)  
Other Milestones may be added as additional LICENSED PRODUCTS are added to this
Agreement.

 

 
2

--------------------------------------------------------------------------------




 
LICENSEE shall provide written notification to VIVAKOR within thirty (30) days
of achieving each milestone.


5.02
Failure to Accomplish Milestones.  In the event LICENSEE has not purchased
$500,000 of LICENSED PRODUCT during the first Twelve (12) month period or in the
event LICENSEE has not purchased $1,000,000 of LICENSED PRODUCT during the
initial Twenty Four (24) month period, then VIVAKOR, at its sole option, may
waive the requirement to achieve the milestone, may revise the license granted
herein to a nonexclusive license, may renegotiate the missed milestone, or may
terminate this Agreement upon 60 days notice.



5.03
Legal Compliance.  LICENSEE must comply with all applicable federal, state and
local laws and regulations in its exercise of all rights granted to it by
VIVAKOR under this Agreement.





ARTICLE VI – PATENTS


6.01
Patent Filing and Prosecution. Within 180 days of the EFFECTIVE DATE, VIVAKOR
shall proceed in filing one or more United States patent applications for
LICENSED PRODUCT, the number and scope of such applications to be determined in
consultation with VIVAKOR patent counsel, inventors and LICENSEE. VIVAKOR shall
prosecute to completion at least one U.S. patent application related to LICENSED
PRODUCT.  “Prosecute to completion” shall include prosecution of the original
and any continuing applications to issuance or to a final rejection by the U.S.
Patent and Trademark Office. VIVAKOR is not required to, but may at its
discretion; pursue an appeal to the Board of Patent Appeals and Interferences,
or the Federal Circuit Court, or similar action in countries other than the
United States.  In order to protect its proprietary information, the type of
patent filing as well as the scope of and details disclosed in any patent
applications and filings required to be filed by VIVAKOR under this Agreement
shall be determined solely by Vivakor.  In the judgment of Vivakor and its legal
counsel, if it is determined that it is best not to file a patent, in order to
protect proprietary products, processes, formulas, etc., then VIVAKOR will not
be in violation of this Agreement for not proceeding with patent applications as
otherwise required by this Agreement.



6.02
Patent Maintenance. VIVAKOR shall continue to maintain at least one U.S. patent
resulting from any prosecution described hereinabove.



6.03
Non-U.S. Patent Applications.  LICENSEE may request VIVAKOR to file and
prosecute patent applications in countries other than the United States
corresponding to each U.S. patent application.



6.04
Election not to file.  LICENSEE will request VIVAKOR in writing no later than
nine (9) months following the date of filing for each U.S. patent application as
to LICENSEE's selection of countries outside the United States in which it
requests VIVAKOR to seek corresponding patent protection.  Once financial
responsibility is determined in accordance with section 6.06, VIVAKOR shall
proceed with filing the foreign patent applications and LICENSEE will receive
the benefit of any such foreign PATENT RIGHTS during the term of this Agreement.



 
VIVAKOR shall then have the right to file corresponding patent applications, at
its own expense, in those countries not selected by LICENSEE; however, such
applications will be excluded from PATENT RIGHTS and the foreign countries in
which such patent applications are filed may be removed from the Distribution
Territory, at VIVAKOR’s option.



6.05
Prosecution and Maintenance of Non-U.S. Patents.  Should LICENSEE select a
country other than the United States in which to file each corresponding patent
application, and subsequently elects not to bear its share of costs, if any, as
agreed under Section 6.06, it shall so notify VIVAKOR in writing and will be
responsible for any of its costs under Section 6.06 incurred or committed to as
of the date of notification.  VIVAKOR shall then have the right to continue
maintenance or prosecution of each such patent or application at its own
expense; however, any PATENT RIGHTS received as a result of such patent or
applications will be excluded from LICENSEE’s PATENT RIGHTS and the related
country may be removed from the Distribution Territory, at VIVAKOR’s option.



6.06
Financial Responsibility. VIVAKOR shall be responsible for all expenses incurred
in filing, prosecuting, and maintaining each United States patent application
and patent.  In the event LICENSEE requests VIVAKOR to file and prosecute patent
applications in countries other than the United States, the Parties shall
mutually agree as to which Party will be responsible (or will agree on a cost
sharing formula) for the related patent costs to be incurred for such patent
applications.





3

--------------------------------------------------------------------------------






ARTICLE VII - PAYMENTS AND REPORTS


7.01
When Payments are Due. Unless otherwise specified, as in the case of an advance
payment required to initiate production, payments shall be made
quarterly.  Payments shall be made to VIVAKOR, not later than sixty (60) days
after the last day of the calendar quarter in which they accrue.



7.02
Interest Charges.  Overdue payments may, at the sole discretion of VIVAKOR, be
subject to a daily charge commencing on the 31st day after such payment is due,
compounded monthly, at the rate of either one and one-half percent (1.5%) per
month or the highest legal interest rate, whichever is lower. The payment of
such interest will not preclude VIVAKOR from exercising any other rights it may
have as a consequence of the lateness of any payment.



ARTICLE VIII – TERM AND TERMINATION


8.01
Expiration.  After an initial term of 36 months, this Agreement will
automatically renew for additional 12-month terms until either party elects to
terminate upon 60 days written notice prior to the end of a renewal term, unless
sooner terminated as provided herein.



8.02  
Termination by Licensee.  LICENSEE may terminate this Agreement by providing
written notice to VIVAKOR at least ninety (90) days before the termination is to
take effect.



8.03  
Termination by System.  If LICENSEE materially breaches this Agreement, VIVAKOR
may give LICENSEE written notice of the breach.  LICENSEE shall have a period of
five (5) days from receipt of the notice to cure the material breach.  If
LICENSEE does not cure the material breach within this period, VIVAKOR may
terminate this Agreement without further notice.



8.04
Matters Surviving Termination.  All accrued obligations and claims, including
reimbursement of patent expenses, license fee obligations, royalty obligations,
minimum annual consideration obligations, interest charge obligations, and all
other financial obligations, and claims or causes of action for breach of this
Agreement, shall survive termination of this Agreement.  Obligations of
confidentiality shall survive termination of this Agreement.  This section
controls in the case of a conflict with any other section of this Agreement.





ARTICLE IX - INDEMNIFICATION AND REPRESENTATION


9.01
Indemnification. LICENSEE SHALL AT ALL TIMES DURING THE TERM OF THIS AGREEMENT
AND THEREAFTER INDEMNIFY, DEFEND, AND HOLD HARMLESS VIVAKOR, ITS SHAREHOLDERS,
OFFICERS, AGENTS AND EMPLOYEES AGAINST ANY CLAIM, PROCEEDING, DEMAND, LIABILITY
OR EXPENSE (INCLUDING LEGAL EXPENSE AND REASONABLE ATTORNEYS’ FEES) WHICH
RELATES TO INJURY TO PERSONS OR TO PROPERTY, ANY ACTION BROUGHT BY A THIRD PARTY
ALLEGING INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS, OR AGAINST ANY OTHER
CLAIM, PROCEEDING, DEMAND, EXPENSE, AND LIABILITY OF ANY KIND WHATSOEVER
RESULTING FROM THE SALE, COMMERCIAL USE, LEASE, CONSUMPTION, OR ADVERTISEMENT OF
LICENSED PRODUCTS OR ARISING FROM ANY OBLIGATION OF LICENSEE OR SUBLICENSEE(S)
UNDER THIS AGREEMENT.



9.02
Representation. VIVAKOR represents that it owns and has title to LICENSED
PRODUCT and has the full right and power to grant the license set forth in this
Agreement, and that there are no outstanding agreements, assignments, or
encumbrances inconsistent with the provisions of this Agreement. VIVAKOR MAKES
NO OTHER REPRESENTATIONS AND EXTENDS NO OTHER WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, NOR DOES VIVAKOR ASSUME ANY OBLIGATIONS
WITH RESPECT TO INFRINGEMENT OF PATENT RIGHTS OR OTHER RIGHTS OF THIRD PARTIES
DUE TO LICENSEE’S ACTIVITIES UNDER THIS AGREEMENT.

 
 
4

--------------------------------------------------------------------------------



 
ARTICLE X – NOTICES


10.01 
Notices.  Payments, notices, or other communications required by this Agreement
shall be sufficiently made or given if mailed by certified First Class United
States mail, postage pre-paid, or by commercial carrier (e.g., FedEx, UPS, etc.)
when such carrier maintains receipt or record of delivery, addressed to the
address stated below, or to the last address specified in writing by the
intended recipient.

 
 
If to VIVAKOR:
 
Tannin Fuja, Ph.D
CEO
VIVAKOR
2590 Holiday Road Suite 100
Coralville, IA 52241
       
If to LICENSEE for
Legal Matters:
for Financial Matters:
 
Larry Walter
Steven Miller
 
Regeneca, Inc.
Regeneca, Inc.
 
18 Technology, Suite 165
18 Technology, Suite 165
 
Irvine CA 92618
Irvine CA 92618

 
 
ARTICLE XI - MISCELLANEOUS PROVISIONS


11.01
Notice of Infringement. VIVAKOR and LICENSEE shall promptly notify one another
in writing of any alleged infringement of any LICENSED PRODUCT.  Within thirty
(30) days after receipt of such notice, VIVAKOR and LICENSEE shall formulate a
strategy for resolving the alleged infringement. LICENSEE acknowledges that
VIVAKOR’s involvement, participation, and representation in any litigation
requires the prior written consent of VIVAKOR.



11.02
Export Controls.  It is understood that VIVAKOR is subject to United States laws
and regulations controlling the export of technical data, computer software,
laboratory prototypes and other commodities, and that its obligations hereunder
are contingent on compliance with applicable United States export laws and
regulations.  The transfer of certain technical data and commodities may require
a license from the cognizant agency of the United States Government or written
assurances by LICENSEE that LICENSEE shall not export data or commodities to
certain countries without prior approval of such agency. VIVAKOR neither
represents that a license shall not be required nor that, if required, it shall
be issued.

 
11.03
Non-Use of Names.  LICENSEE shall not use the names of VIVAKOR, nor of any of
its employees or components, nor any adaptation thereof, in any press release,
announcement, website, advertising, promotional or sales literature without the
prior written consent obtained from VIVAKOR.

 
11.04
Trademarks.  LICENSEE may select, own and use its own trademark on LICENSED
PRODUCTS.  However, nothing herein shall be construed as granting to LICENSEE
any license or other right under any trade name, trademark, or service mark
owned or licensed by VIVAKOR.  Conversely, VIVAKOR shall have no rights to trade
names, trademarks, or service marks owned by LICENSEE.



11.05
Assignment of this Agreement.  This Agreement, with the rights and privileges it
creates, is assignable only with the written consent of both Parties. In the
event of a corporate transaction, such as a change in control of either party,
such consent shall not be unreasonably withheld.

 
 
5

--------------------------------------------------------------------------------



 
11.06
Force Majeure. Other than an obligation for the payment of money, VIVAKOR, upon
receipt of documentation from LICENSEE which it deems appropriate, shall excuse
any breach of this Agreement, which is proximately caused by war, strike, act of
God, or other similar circumstance normally deemed outside the control of
well-managed businesses.



11.07
Entire Agreement.  This Agreement contains the entire understanding of the
Parties with respect to PATENT RIGHTS, and supersedes all other written and oral
agreements between the Parties with respect to PATENT RIGHTS.  It may be
modified only by a written amendment signed by the Parties.



11.08
Governing Law.  This Agreement shall be construed under the Constitution and
laws of the State of Nevada, USA, and venue for any dispute shall be in Clark
County, Nevada. The parties mutually agree upon an alternative venue to resolve
a dispute.



11.09
Headings.  Headings appear solely for convenience of reference.  Such headings
are not part of, and shall not be used to construe, this Agreement.



11.10
No Waiver; Severability.  If any provision of this Agreement shall be held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired
thereby.  No waiver of any breach of this Agreement shall constitute a waiver of
any other breach of the same or other provision of this Agreement and no waiver
shall be effective unless made in writing.



[SIGNATURE PAGE TO FOLLOW]
 
 
6

--------------------------------------------------------------------------------




The Parties have caused this Agreement to become effective as of the date last
executed below.


 
Regeneca, Inc.
 
Vivakor, Inc.
           
___________________________________
 
______________________________________
By: Larry Walter
 
Tannin Fuja
Title: _______________________________
 
Chief Executive Officer
Date: _______________________________
 
Date: _________________________________


 
 
7

--------------------------------------------------------------------------------




EXHIBIT A
INITIAL PRICES OF LICENSED PRODUCT






8

--------------------------------------------------------------------------------


 